Citation Nr: 1811053	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-13 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date prior to April 7, 2010, for the grant of service connection for diabetic nephropathy.

2.  Entitlement to an effective date prior to October 27, 2010, for the grant of service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to an effective date prior to October 27, 2010, for the grant of service connection for peripheral neuropathy, right upper extremity.

4.  Entitlement to an effective date prior to October 27, 2010, for the grant of service connection for peripheral neuropathy, right lower extremity.

5.  Entitlement to an effective date prior to October 27, 2010, for the grant of service connection for peripheral neuropathy, left lower extremity.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran had active service from February 1971 to January 1973, and from August 1974 to September 1992. 

This case comes before the Board of Veterans' Appeals (Board) on appeal, from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted service connection for diabetic nephropathy effective April 7, 2010, as well as service connection for PTSD and peripheral neuropathy of the right upper and bilateral lower extremities, effective October 27, 2010.  

In December 2015, the Veteran requested a hearing before a Veterans Law Judge.  In July 2016, the Veteran subsequently withdrew his request for a Board hearing.  His hearing request is therefore deemed to have been withdrawn.  38 C.F.R. § 20.704 (d) (2017).




FINDINGS OF FACT

1.  By rating decision in September 2002, the AOJ denied the Veteran's claim for service connection for PTSD; the Veteran did not timely appeal that decision and it is final.

2.  On October 27, 2010, the Veteran filed VA form 21-526b, Veteran's Supplemental Claim For Compensation, seeking to reopen the claim of service connection PTSD, and also seeking service connection for diabetic nephropathy and neuropathies related to service-connected diabetes mellitus.  

3.  In conjunction with his October 27, 2010, claim, the Veteran submitted a treatment record dated April 7, 2010, from Martin Army Community Hospital Base showing diagnosis of diabetic nephropathy made during a nephrology consultation.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than April 7, 2010, for the grant of service connection for diabetic nephropathy have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

2.  The criteria for an effective date earlier than October 27, 2010, for the grant of service connection for PTSD have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

3.  The criteria for an effective date earlier than October 27, 2010, for the grant of service connection for peripheral neuropathy, right upper extremity have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

4.  The criteria for an effective date earlier than October 27, 2010, for the grant of service connection for peripheral neuropathy, right lower extremity have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

5.  The criteria for an effective date earlier than October 27, 2010, for the grant of service connection for peripheral neuropathy, left lower extremity have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110 (a); 38 C.F.R. § 3.400.  For a claim reopened with new and material evidence received after final disallowance, the effective date is the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (q)(2), (r).

During the pendency of the appeal the definition of what constitutes a valid claim has changed.  Effective March 24, 2015, VA amended its regulations to require that in order to be considered a valid claim, a claim for benefits must be submitted on a standardized form.  79 Fed. Reg. 57,660 (Sept. 25, 2014) (eff. Mar. 24, 2015).  However, this amendment only applies to claims or appeals filed on or after March 24, 2015.  Id.  Claims or appeals pending or that were pending on that date are to be decided by the regulations as they existed prior to the amendment.  Id.  As the Veteran's claim was pending on March 24, 2015, the Board will apply the laws and regulations as they existed prior to the amendment in determining whether a submission constituted a claim for benefits.  Id.

Under the law prior to the amendment, a claim was defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  An informal claim was any communication or action indicating an intent to apply for one or more benefits.  38 C.F.R. § 3.155(a).  Under the law at the time, VA had an obligation to look to all communications from a claimant that may be interpreted as applications or claims-formal and informal-for benefits and was required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992). 

I.  PTSD

In a September 2002 rating decision, the RO denied the claim of service connection for PTSD and provided the Veteran with notice of the decision and his appeal rights.  The Veteran did not perfect an appeal of the rating decision as to this issue.  The denial of his claim consequently became final.  See 38 C.F.R. §§ 20.302, 20.1103 (2017).  

The Veteran filed his application to reopen the claim for PTSD October 27, 2010.  The RO found that the effective date of the award of service connection for PTSD was the date of reopened claim, October 27, 2010.  See June 2011 rating decision.  The RO set the effective date as the date of claim rather than the date PTSD was first documented in the record.  In this regard, the initial diagnosis of PTSD that conforms to VA regulations is found in a March 2011 PTSD VA examination report.  There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304 (f) and these were first satisfied as of the March 2011 examination.  Specifically, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f) and 38 C.F.R. § 4.125 (requiring PTSD diagnoses to conform to the DSM-IV-V).  No treatment or examination records prior to the March 2011 VA examination show a diagnosis meeting the VA criteria.  

Based upon facts found, the AOJ was at liberty to related the 2011 diagnosis to the date of receipt of claim.  In essence, the AOJ made a determination that the Veteran did not develop PTSD on the date of the examination.  38 U.S.C.A. § 5110.

The Board must address whether there was any formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to service connection for PTSD that could support an earlier effective date.  As to the period between the denial of benefits in September 2002 and the October 27, 2010, claim, a review of the record discloses no formal claim for benefits.  

As to informal claims, the Board cannot identify any communication or action indicating an intent to apply for service connection for PTSD dated since the September 2002 final disallowance.  The Board has reviewed all communications from the Veteran and cannot find any that could be interpreted as an application or informal claim for PTSD.  While the Veteran was pursuing other claims during the time period at issue, he did not file a claim for PTSD or discuss PTSD in any submissions.  Nor did he send in treatment records showing he had PTSD, nor did he submit medical records showing he had PTSD or related symptoms.  In fact, VA treatment records show that a May 2007 PTSD screen was negative, and record the Veteran's negative responses to questions related to PTSD.  Thus, there was no informal claim.  

Additionally, to the extent that the Veteran's arguments may be liberally construed as expressing his assertion that the effective date should in 1995, prior to the finally denied 2002 claim, the Board need not address whether this is a "freestanding" claim for entitlement to an earlier effective date, and the appropriate result in this case is denial as opposed to dismissal.  Once a decision on a claim becomes final, it cannot be challenged through a "freestanding" claim for entitlement to an earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006); see also Knowles v. Shinseki, 571 F.3d 1167 (Fed. Cir. 2009) (rejecting freestanding "finality claim").  

Thus, despite the Veteran's argument that the effective date should be earlier, for the foregoing reasons, the date cannot be any earlier than the date he filed the claim to reopen, on October 27, 2010.  38 U.S.C. § 5110; 38 C.F.R. § 3.400.

II.  Diabetic Nephropathy and Peripheral Neuropathies

The Veteran filed his initial claim of service connection for diabetic nephropathy and neuropathies secondary to service-connected diabetes October 27, 2010.  See October 2010 VA form 21-526b.  Following VA examination in March 2011 initially showing diabetic nephropathy as well as peripheral neuropathy of the right upper and right and left lower extremities, the RO granted service connection for service connection for diabetic nephropathy effective April 7, 2010, and for peripheral neuropathy of the right upper, right lower and left lower extremities, effective October 27, 2010.  The RO noted it was assigning an effective date of April 7, 2010, for the award of service connection for diabetic nephropathy, noting that was the date of diagnosis according to records of a nephrology consultation at Martin Army Community Hospital Base.  This was, functionally, an informal claim as to diabetic nephropathy consistent with the former 38 C.F.R. § 3.157.  Compensation had been granted for diabetes and the document showed an increase.  (In the alternative, compensation had been granted for a disability, there had been a qualifying 3.157 examination and a claim was filed within one year of the date of that examination.  Although he Court had not accepted this theory, there were general counsel opinions to support such theory.  Regardless, decisions of the court have never explained away the term or a claim is received within one year.)  

The effective date for the peripheral neuropathies of the right upper, right lower and left lower extremities is set in accordance with the date of claim, as this was earlier than the date the conditions were first shown (in the March 2011 examination).  

      Diabetic Nephropathy

The Veteran urges that diabetic nephropathy has been present for many years and that the effective date should be earlier than April 7, 2010.  See Veteran's Notice or Disagreement and Substantive Appeal.  However, the medical record shows that the diabetic nephropathy was first identified in the record in the April 7, 2010, Martin Army records noted above.  These were submitted in February 2011 in association with the October 2010 claim.  Based on these facts, an earlier effective date prior to April 7, 2010, is not supported under 38 U.S.C.A. § 5110.  

The Board does not find any formal or informal communication in writing requesting a determination of service connection for diabetic nephropathy prior to April 7, 2010.  While the Veteran did file claims for other disabilities, there is no claim evidencing a belief in entitlement to service connection for diabetic nephropathy.  A review of the record discloses no formal claim for these benefits.  

As to informal claims, the Board cannot identify any communication or action indicating an intent to apply for service connection for diabetic nephropathy prior to April 7, 2010.  The Board has reviewed all communications from the Veteran and cannot find any earlier ones that could be interpreted as an informal claim for diabetic nephropathy.  While the Veteran was pursuing other claims prior to Apri 7, 2010, he did not file a claim for diabetic nephropathy or discuss this in any submissions.  Nor did he send in treatment records showing he had the condition prior to April 7, 2010, nor did he submit medical records showing he had related symptoms.  Thus, there was no informal claim prior to April 7, 2010.  

Thus, despite the Veteran's argument that the effective date should be earlier, for the foregoing reasons, the date cannot be any earlier than the informal claim date of April 7, 2010.  38 U.S.C. § 5110; 38 C.F.R. §§  3.400, 3.155.

      Peripheral Neuropathies Of The Right Upper, Right Lower And Left Lower Extremities

The Veteran urges that these diabetes-related neuropathies have been present for many years and that the effective date should be much earlier.  See Veteran's Notice of Disagreement and Substantive Appeal.  However, the medical record shows that the peripheral neuropathies were first identified in the record in the March 2011 examination.  Based on these facts, an earlier effective date is not supported under 38 C.F.R. § 3.400 for peripheral neuropathies of the right upper, right lower or left lower extremity.  

The Board does not find any formal or informal communication in writing requesting a determination of service connection for peripheral neuropathies of the right upper, right lower and left lower extremities prior to October 27, 2010.  While the Veteran did file claims for other disabilities, there is no claim evidencing a belief in entitlement to these benefits.  A review of the record discloses no formal claim for these benefits.  

As to informal claims, the Board cannot identify any communication or action indicating an intent to apply for service connection for peripheral neuropathies of the right upper, right lower and left lower extremities until the October 2010 claim form in which he claimed the neuropathies were due to service-connected diabetes.  The Board has reviewed all communications from the Veteran and cannot find any that could be interpreted as an informal claim for peripheral neuropathies of the right upper, right lower and left lower extremities.  While the Veteran was pursuing other claims prior to October 27, 2010, he did not file a claim for peripheral neuropathies of the right upper, right lower and left lower extremities or discuss these neuropathies in any submissions.  Nor did he send in treatment records showing he had peripheral neuropathies of the right upper, right lower and left lower extremities, nor did he submit medical records showing he had related symptoms.  Thus, there was no informal claim.  

Therefore, despite the Veteran's argument that the effective date should be earlier, for the foregoing reasons, the date cannot be any earlier than the date he filed the claim on October 27, 2010.  38 U.S.C. § 5110; 38 C.F.R. § 3.400.

III.  Additional Consideration

Finally, neither the Veteran (nor his representative) raised issues with respect to VA's duty to notify or assist or presented other procedural arguments that were not addressed above.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  


ORDER

An effective date prior to April 7, 2010, for the grant of service connection for diabetic nephropathy is denied.

An effective date prior to October 27, 2010, for the grant of service connection for PTSD is denied.

An effective date prior to October 27, 2010, for the grant of service connection for peripheral neuropathy, right upper extremity is denied.

An effective date prior to October 27, 2010, for the grant of service connection for peripheral neuropathy, right lower extremity is denied.

An effective date prior to October 27, 2010, for the grant of service connection for peripheral neuropathy, left lower extremity is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


